DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (USPN 7,965,128).
With respect to claim 10, Yamamoto discloses in Figs. 1-2, a bias current generator circuit (Fig. 1 details of R1 disclosed in Fig. 2) comprising:
a current path connected between a supply voltage and a ground level (M31, M2 and R1; VDD and ground); 
wherein the current path comprises a transistor and a resistor (e.g., M31,  M2 with R1.  The transistor is one of M31 and M2, the resistor is R1); 
the transistor has a current channel connected in the current path (emitter to collector, note Yamamoto also anticipates the use of MOS devices see Col. 19 lines 49-61); 
the resistor has an upper terminal (N4, see 55 of Fig. 2) and a lower terminal connected in the current path (ground terminal, see 56 of Fig. 2), and a well contact configured to allow a reverse leakage current of the resistor to flow through (N5/NV, see 53 of Fig. 2, leakage see Col. 12 lines 27-29); and
 a leakage control circuit connected to the supply voltage (CR1); 
wherein the leakage control circuit comprises a driving transistor (M4) configured to provide a driving voltage to the well contact of the resistor (output of M4 to N5/NV, see Fig. 1 and Fig. 2), and to allow the reverse leakage current of the resistor to flow into the leakage control circuit (the circuit is connected and operative as claimed).  
With respect to claim 11, the bias current generator circuit of claim 10, wherein the resistor of the current path is a diffusion resistor (R1 is a diffusion resistor, see Fig. 2) which comprises:
a diffusion area providing the upper terminal and the lower terminal of the resistor at lateral ends (54 of Fig. 2); and 
a doped area beside the diffusion area providing the well contact of the resistor (53 of Fig. 2).  
With respect to claim 12, the bias current generator circuit of claim 11, wherein the diffusion area and the doped area are arranged in a well (52), the diffusion area and the well have opposite dopant types (p-type and n-type, respectively) to cause the reverse leakage current in the diffusion resistor at an interface of the well and the diffusion area in response to the well being applied the driving voltage higher than a voltage of the diffusion area (the circuit is connected as recited N5 is at least one transistor drop above N4 to produce the reverse leakage as claimed).  
With respect to claim 15, the bias current generator circuit of claim 10, wherein a current of the current channel of the transistor is mirrored by a mirror transistor (M31) to generate a mirror current to be provided as a bias current from the bias current generator circuit (mirror of M31 to M35).  
With respect to claim 16, the bias current generator circuit of claim 15, wherein the transistor is a PMOS transistor (Yamamoto anticipates replacing PNP transistors, such as M31, with PMOS transistors, see Col. 19 lines 49-61) having a source terminal connected to the supply voltage (source of  M31, in place of emitter of M31 when PMOS, connected to VDD), a drain terminal connected in the current path (drain of M31 in place of collector of M31 when PMOS), and a gate terminal connected to the drain terminal (gate connected to drain when base is replaced with the gate of a PMOS transistor).  

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow (USPN 7,098,720).
With respect to claim 10, Dow discloses in Fig. 1, a bias current generator circuit (Fig. 1) comprising:
a current path (Q5A, Q2, R1, R2 and diode connected npn transistors between R2 and ground) connected between a supply voltage (Vcc) and a ground level (ground); 
wherein the current path comprises a transistor (one of Q5A, Q2 and diode connected npn transistors) and a resistor (one of R1 and R2); 
the transistor has a current channel connected in the current path (emitter to collector of the bipolar transistors); 
the resistor has an upper terminal (e.g., R1 connected to the emitter of Q2) and a lower terminal connected in the current path (ground terminal via R2 and npn transistors), and a well contact (tub/backgate) configured to allow a reverse leakage current of the resistor to flow through  (leakage associated with tub, see Col. 4 lines 13-20); and
 a leakage control circuit connected to the supply voltage (Q6 with diode connected pnp transistor of the current mirror connected to Q7); 
wherein the leakage control circuit comprises a driving transistor (Q6) configured to provide a driving voltage to the well contact of the resistor (output of emitter of Q6 to the tubs/backgate), and to allow the reverse leakage current of the resistor to flow into the leakage control circuit (the circuit is connected and operative as claimed).  
With respect to claim 19, the bias current generator circuit of claim 10, wherein the leakage control circuit further comprises a diode-connected transistor connected between the supply voltage and the driving transistor (diode connected pnp transistor of the current mirror connected to Q7).

Allowable Subject Matter
	Claims 1-9 are allowed.
Claims 13-14 and 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849